Spring, J.:
The White charter (Laws of 1898; chap. 182, § 96, as amd. by ' Laws of 1899, chap/ 581, § 7) prescribes in detail the duties of the board of estimate and apportionment and the mode of performing-the same in conjunction with the common council. Section 96, as so-amended, after providing for the composition and organization of' this board, defines its duties and mode-of procedure as follows: “ Within sixty days after the commencement of each fiscal year,.the board of estimate and apportionment shall make- an estimate of the-several sums of money which they deem necessary to be raised by tax to pay the expenses of conducting the business of the city in each department and office thereof and for the various purposes-contemplated by this act and otherwise by law for the fiscal year and also to pay the principal and interest of any city indebtedness falling due during the year. After it has made such estimate, it shall submit it in writing, with such reasons for it in detail as i-t may have to give, to the common council, which shall convene and consider such estimate. The common council shall hear any taxpayer who-Wishes to be heard in reference thereto, and after such hearing it may adopt such estimate as is submitted tó it, or diminish or reject, any item therein contained, except such as relates to the city debt,, and adopt' the estimate as thus aprended; but it shall not increase-any itempn such estimate for any-department, office or purpose. When it shall have adopted the estimate as herein provided, the same shall be entered at large in its minutes and published in its . proceedings; and the several sums in the final estimate so adopted shall be and become appropriated for the several departments,, offices and purposes named in the estimate for the ensuing fiscal year ; and such estimate shall- be-'known as the tax budget.” And. it then provides for the levy, assessment and raising of the taxes in accordance with this budget. The plan outlined in this section implies that the board of estimate, as its name suggests, is to make up its estimate as to each department in the city, containing in a general way the expenses which are essential in the administration of the city affairs. This estimate, however, is not ■ final, but its approval depends upon the concurrence of the common council, and when its action has been formulated it becomes the budget for taxes, for the ensuing fiscal year.
*489The wholesome limitation upon the legislative body, preventing any increase in the expenditures in excess of those provided for by the board of estimate, shows the check which was intended upon any lavish outlay which might be made by that body, while the right to run the pruning knife through the items recommended by the board of estimate is an equally salutary check upon the improvidence or extravagance of the board submitting the estimate.
The existence of this dual authority is further emphasized by section 97 of the original act. By that section the heads of departments before the first of November of each year are required to furnish to the mayor written estimates “ of the amount of expenditures for the next fiscal year in their respective departments or offices, including a statement of the salaries of all their officers and other employes, which estimates the mayor shall lay before the board of estimate and apportionment at its first meeting thereafter.” All this is preliminary to the making of the estimate by this board,, and salaries and the compensation of employees are placed in the same category as other expenditures and are all included in the estimate submitted to the common council. If, therefore, a new office is created or a reduction is to be made in the salary of any officer, to take effect at the expiration of the term of incumbency, or the compensation of any employee is to be reduced or adjusted, then that salary or compensation goes- into the estimate and is within the control of the common council, the same as any other item which it may diminish or reject.
The amendment referred to of section ' 96 gives significance to this construction. In the original act hearings were had for the taxpayers by the board of estimate and apportionment as to any item. This right is not continued m the amended section, but the. hearings are had exclusively by the common council, thus indicating that the final power as to every item so far as the right to reduce is concerned, is. vested in that body.
It is contended, however, that the supervisory and corrective power of the common council is limited by section 98 of this act, which provides: “ The board of estimate and apportionment has authority to fix the salaries or compensation of all city officers and employes, except as otherwise provided in this act, and except as to such officers and employes as are required to serve without corn*490peiisation.” It is urged with much- plausibility that by this section 'a departure is intended from the general power given to the common council- to review the estimate so far as the fixing of the salaries of the officers and compensation of employees is -concerned ; that even though the legislative body possesses the right to- reduce any item in the estimate that such right does not extend to salaries and compensation which are made the subject of an independent section of the statute. If the power to fix the salaries' and the compensation of employees, which in every city compose a considerable part of the burden annually visited upon the taxpayers, is vested ■wholly in the board of estimate and apportionment, while every other expenditure is subject to inspection and' reduction by the common council, it would seem to be "an unwarrantable discrimination. The mayor and his two 'appointees of the board comprise a majority, and a partisan or vicious mayor can, therefore, create a board within his domination. " .The board possesses the right to adjust the salaries of its own members and the conrperisation or ■salaries of its subordinates with the check that when the salary of a member of .the board or one of his subordinates is to be fixed and determined, the -treasurer shall temporarily take the place of the member. If the power rests absolutely with this board, consisting of ■members of the chief departments of the city, to fix unalterably its own salaries and that of the employees in the several departments represented on. the board, a dangerous power is given and the introduction of the treasurer would be but a slight protection to the taxpayers if the ■members attempted to be dishonest and engage in a little log-rolling.
It has always been the policy of our government that the legislative body closest in touch with the people shall hold the purse strings whose flexibility may add to the. burdens of the taxpayers. This principle of political economy has extended through the national, State and municipal legislatures and has become a fixed graft upon our polity. This class of .officers hold their positions by favor of the electors; their terms are usually of short duration, and they must soon return to their respective constituencies for vindication or repudiation. The assumption, therefore, is that they will be judicious and circumspect in curtailing the expenses.
The interpretation of this act need not, however, depend upon these well-settled general principles of government. Section 96 *491provides the mode of procedure in very clear language. It relates in specific terms to “ the expenses of conducting the business of the city in each department and office thereof for the next fiscal year.” There is no exception or limitation, and every item of expense must go into the estimate, and the right to review every item, except as specifically limited in the section, is given to the common council. In section'96 the board of estimate and apportionment is given the power to fix tentatively the salaries of the members of the board, and compensation of its employees in the respective departments represented by the board. To show that there was no design to restrict their authority to review and reduce, to the departments represented on this board, section 98 was embodied in the statute: That is, that the expenditures of all officers are to be fixed by this board, and not merely those.within the particular departments of the officers who compose it. This construction retains the integrity of the act and still gives effect to section 96.
In any event, after the Legislature had carefully provided a project which contained a curb by one body upon the other, it evidently was not intended to destroy the efficiency of this section by providing that it did not apply "to a very large and increasing portion of the expenditures of every city. There is no class of expenditures where the increase is more insidious and yet persistent than in the compensation of officers and employees of a city, and the right to review items of such expenditures should not be taken from its legislative body unless the plain language of the statute requires it.
The plaintiff caused the requisite oath to be filed and entered upon the discharge of his duties on the 1st of March, 1900, but inadvertently omitted to execute and file the bond in the penal sum of 825,000, prescribed by the common council, until June nineteenth. The contention is that during that period he cannot recover any compensation for his services. The authorities seem to be uniform in holding that statutes requiring the giving of bonds by public officials prior to the assumption of their respective offices are directory and do not operate to forfeit the office rinless the language is explicit in so declaring. The city has accepted the services and must pay. (United States v. Flanders, 112 U. S. 88; Foot v. Stiles, 57 N. Y. 399 ; Cronin v. Stoddard, 97 id. 271; People ex rel. Brooks v. Watts, 73 Hun. 404.)
*492The conclusions reached, therefore, are: First, that the common council of the city possessed the power which it exercised to reduce the annual salary of the plaintiff to $2,000, and which for the ten months of the year 1900 amounted to $1,667; second,, that the salary of the plaintiff at the rate fixed by the common council commenced on the 1st of March, 1900, and plaintiff is entitled to recover the same and judgment should be ordered for plaintiff accordingly,, but without costs to either party.
All concurred, except Lagghlin, J!, dissenting in memorandum!